         Case 2:21-cv-00034-kjd Document 4 Filed 03/25/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                                   FOR THE
                             DISTRICT OF VERMONT


Rhino Foods, Inc.,

            Plaintiff,

            v.                                      Civil Action No. 2:21-cv-34

International Molasses Corporation, Ltd,
Malt Products Corporation,

            Defendants.


                                      ORDER


      On or before April 5, 2021, Plaintiff shall return executed its Magistrate

Judge Assignment Form in accordance with Local Rule 73(c).

      Dated at Burlington, in the District of Vermont, this 25th day of March 2021.


                                             /s/ Kevin J. Doyle           .
                                             Kevin J. Doyle
                                             United States Magistrate Judge
